Citation Nr: 1123412	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-23 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right eye disability.  

2.  Entitlement to service connection for a bilateral foot and ankle disability.  

3.  Entitlement to an initial disability rating in excess of 10 percent for a service connected right wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to November 1987 and September 1988 to June 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is currently with the RO in Atlanta, Georgia.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial disability rating in excess of 10 percent for a service connected right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right eye disability had onset in service.  

2.  The Veteran's bilateral foot and ankle disability was permanently aggravated by the Veteran's active military service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right eye disability have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 3.303, 3.304 (2010).  

2.  The criteria for entitlement to service connection for a bilateral foot and ankle disability have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 3.303, 3.304, 3.310, 3.322 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Right Eye Disability

The Veteran is seeking entitlement to service connection for a right eye disability.  He has complained of pain, photophobia, tearing and headaches while reading, which he attributes to a scar on his right cornea.  The Veteran has speculated that his right eye was injured in service when a small wire fragment got in his eye.  

The Veteran's service treatment records do not note any eye disability at the time of the Veteran's enlistment, including any corneal scarring.  Service treatment records from January and April 1994, note complaints of right eye tearing and headaches, with a scar noted on examination.  No eye disability was noted at the Veteran's separation physical.  

Post-service, the first evidence of any complaints of or treatment for a right eye disability is in 1999, several years after separation from service.  Both VA and private treatment records show complaints of pain, redness, photophobia, and tearing and headaches when reading, with questionable etiology.  A right eye scar is consistently noted.  

In September 2005, the Veteran was afforded a VA eye examination.  The examiner concluded that the Veteran's symptoms and examination results were consistent with possible recurrent corneal erosion or keratitis of unknown etiology of the right eye.  However, the examiner was unable to review the Veteran's claims file or offer an opinion as to the etiology of the Veteran's right eye disability.  

In February 2010, the Veteran was afforded another VA examination.  The examiner noted that the Veteran was uncooperative with the slit lamp examination, but a scar was observed on the Veteran's right cornea.  The examiner concluded that the Veteran's complaints of pain, redness, photophobia, and tearing were disproportionate to his examination findings, which were within normal limits.  He stated that it is less likely than not that the Veteran's current condition is related to the Veteran's active military service, but offered no explanation for his conclusion.  

While the examiner implies that the Veteran may be exaggerating his complaints, based on the above evidence, the Board finds that entitlement to service connection for a right eye disability must be granted.  There was no evidence of a right eye disability at the time of enlistment, so the Veteran is presumed to have been in sound condition at that time.  A scar on the Veteran's right cornea was first noted in service and the Veteran first complained of his current symptoms in service.  Since that time, he has complained of a right eye condition on a recurring basis.  

While the February 2010 VA examiner opined that the Veteran's current right eye disability is unrelated to his military service, the examiner offered no explanation for his conclusion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While there appears to be some question as to the exact nature and severity of the Veteran's current right eye disability (the Veteran's disability may be noncompensable), that issue is not before the Board at this time.  The Veteran has been diagnosed with possible recurrent corneal erosion or keratitis by the September 2005 VA examiner and given that his current symptoms were first noted in service, the Board finds that the evidence is at least in equipoise concerning whether or not the Veteran's current condition had onset in service.  Accordingly, entitlement to service connection for a right eye disability is granted.  

Bilateral Foot and Ankle Disability

The Veteran is also seeking entitlement to service connection for a bilateral foot and ankle disability which he has asserted had onset in service or was permanently aggravated by his active military service.  

The Veteran's service treatment records show that no disability of either foot or ankle was noted at the time of his enlistment physical.  

In July 1987, an x-ray of the Veteran's feet was ordered and was determined to be within normal limits.  The reason for the x-ray is not entirely clear, but presumably the Veteran was complaining of some kind of foot pain or injury as there would be no other rational basis for an x-ray to be taken.  In November 1988, he complained of left ankle pain.  In April 1989, he again complained of left ankle pain and was diagnosed with a sprain and given a temporary profile.  

At his separation examination in March 1994, no disability of the foot or ankle is noted.  

Treatment records from Group Health Cooperative show that in September 2000, the Veteran complained of left foot pain.  At that time, he was observed to have marked bilateral flatfeet.  This appears to be the first post-service complaint of foot or ankle pain.  

Since that time, VA and private treatment records show that the Veteran has frequently complained of bilateral foot and ankle problems.  In November 2006, he had surgery on the right ankle and in January 2009, he had surgery on the left ankle.

In September 2005, the Veteran was afforded a VA examination.  The Veteran complained that his ankles and feet have bothered him since service, with pain aggravated by standing or walking.  He reported a history of repeated strains and sprains.  On examination, the Veteran had decreased range of motion of the ankles, with painful motion.  There was no evidence of abnormal weight-bearing or flat foot.  The Veteran's Achilles tendons were midline and manipulation of the midfoot was normal.  An x-ray showed degenerative joint disease of the right talonavicular joint.  The Veteran was diagnosed with bilateral ankle strain and bilateral foot strain with right talonavicular degenerative joint disease.  The examiner offered no opinion as to the etiology of the Veteran's foot and ankle conditions.  

The Veteran was afforded another VA examination in February 2010.  The Veteran complained of "stabbing" pain in his ankle and foot, including the Achilles tendon, as well as loss of motion, weakness, fatigue, and swelling, which he asserted had onset in service during basic training.  He claimed that his ankles were further aggravated by his military occupation of wire systems installer, which required him to climb poles.  The examiner, a VA podiatrist, diagnosed the Veteran with bilateral plantar fasciitis, bilateral painful equinus, mild bilateral pes planus, and bilateral ankle strain.  He opined that the Veteran's conditions were at least as likely as not aggravated during his active duty.  The examiner did not believe that any injury in service caused the Veteran's current disabilities, but did believe that the conditions of the Veteran's military service more likely than not aggravated a pre-existing condition.  The examiner discussed that individuals with an osseous equinus condition generally develop ankle problems and foot pain, including plantar fasciitis.  He also noted that pes planus can contribute to plantar fascial and sinus tarsi pain.  

In an August 2010 addendum, the examiner stated that it is more likely than not that the Veteran's bilateral ankle disability pre-existed his enlistment, but clarified that his opinion was speculative, based on the absence of sufficient medical evidence.  He concluded that he was unable to fully determine the severity of the pre-existing condition before or after service without resorting to speculation.  However, he opined that the Veteran's ankle arthralgia is directly related to his military service based on the Veteran's subjective statements, but was not aggravated beyond the natural progression of the disability.  

In support of his claim, the Veteran has submitted statements from his private physicians.  Dr. S.P., a podiatrist at St. Francis Medical Center stated in July 2006 that the Veteran has chronic bilateral foot and ankle pain "due to tibial talar exostosis leading to bony equinus, subtalar joint arthritis, and gastroc equinus"  Dr. S.P. noted that she had no evidence in her possession which showed sufficient bony trauma to have caused the Veteran's current condition, but she did opine that his condition "may have been aggravated or worsened with the type of work [the Veteran] performed while in service."

In a September 2006 letter, Dr. P.Y., a podiatrist at Tacoma Orthopaedic Surgeons, Inc., concluded following a review of the Veteran's medical records that "there is likely some possibility that climbing poles and trees aggravated a preexisting condition of a congenital gastrocnemius equinus, which ultimately led to anterior distal tibial and talar spurring."

Based on the above evidence, the Board finds that entitlement to service connection for a bilateral foot and ankle disability is warranted.

As the Board discussed above, where a Veteran's disability is not noted at entrance to service, VA has the burden of establishing by clear and convincing evidence that the Veteran's disability both pre-existed service and was not permanently aggravated by the Veteran's active military service.  

Here, the Board finds that clear and convincing evidence has been presented that the Veteran's condition preceded his military service.  It appears that the February 2010 VA examiner, Dr. S.P., and Dr. P.Y. all believe that the Veteran's disability pre-existed service.  

However, the Board cannot find that clear and convincing evidence has been presented showing that the Veteran's condition was not permanently aggravated by the Veteran's active military service.  

While the opinions of Dr. S.P. and Dr. P.Y. are quite speculative regarding whether or not the Veteran's preexisting foot/ankle condition was aggravated by his military service, they certainly cannot be considered clear and convincing evidence to the contrary.

Regarding the February 2010 VA examiner, he initially opined that it was at least as likely as not that the Veteran's bilateral foot and ankle disabilities were aggravated by the Veteran's active military service, although he did not clarify whether that aggravation was permanent.  In his August 2010 addendum, although he suggested that the Veteran's ankle condition was not permanently aggravated by the Veteran's active military service, he prefaced his conclusion by noting that he could not determine the severity of the Veteran's condition either before or after service without resorting to speculation.  As such, the examiner's opinion is essentially speculation and cannot be considered clear and convincing evidence.  

Accordingly, for all the above reasons, entitlement to service connection for a bilateral foot and ankle disability is granted.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for a right eye disability is granted.

Entitlement to service connection for a bilateral foot and ankle disability is granted.  


REMAND

The Veteran is also seeking an increased disability rating for his service connected right wrist disability.  

It appears that the Veteran's last VA examination of his right wrist was in September 2005, and since that time, the Veteran has asserted that his disability has worsened.  Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, this issue will be remanded to afford the Veteran a current evaluation of his right wrist disability.  The Board notes that the Veteran has complained of numbness in his right hand and fingers.  Accordingly, on remand, the examiner is asked to determine whether the Veteran has a current neurological disability of the right wrist or hand, and if so, whether it is at least as likely as not (fifty percent or greater) that this neurological disability was caused or aggravated by the Veteran's service connected right wrist disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA examination of his service connected right wrist disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.  The issue of whether the Veteran is exaggerating his complaints has also been indicated in the record. 

The VA examiner is asked to render an opinion as to whether the Veteran has a current neurological disability of the right wrist or hand, and if so, whether it is at least as likely as not (fifty percent or greater) that this neurological disability was caused or aggravated by the Veteran's service connected right wrist disability.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


